DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JUSTO LASSUS,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-999

                         [February 13, 2020]

   Appeal from the Circuit Court for the Seventeen Judicial Circuit,
Broward County; John J. Murphy, Judge; L.T. Case No. 18004051 CF10A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.